Exhibit 10.41

SPONSORSHIP AGREEMENT

This Sponsorship Agreement (the “Agreement”) is entered into effective January
1, 2007 by and between Stallings Capital Group Consultants, Ltd., a Texas
limited partnership dba Bob Stallings Racing (“Stallings Racing”), and GAINSCO,
Inc., a Texas corporation (the “Sponsor”).

Stallings Racing (formerly known as “Blackhawk Racing”) organized and operated a
racing team engaging in Daytona Prototype Series auto racing (the “Racing Team”)
in professional races in 2005 and 2006, and the Sponsor was the primary sponsor
of the Racing Team pursuant to Sponsorship Agreements dated February 7, 2005 and
February 1, 2006. Stallings Racing has invited the Sponsor to continue to act as
the primary sponsor of the Racing Team during the 2007 racing season, and the
Sponsor desires to act in that capacity. In consideration of the sponsorship fee
provided for herein, the parties desire to enter into this Agreement to govern
the terms of such sponsorship during the 2007 racing season.

Now, therefore, Stallings Racing and the Sponsor hereby agree as follows:

1.             Term.  Subject to the provisions of Section 12 hereof, the term
of this Agreement and the sponsorship described herein shall commence on January
1, 2007 and extend through December 31, 2007.

2.             Advertising and Other Benefits.  Subject to payment by the
Sponsor of the sponsorship fee provided for herein, during the term of this
Agreement Stallings Racing shall cause the Racing Team to provide for the
Sponsor’s benefit all of the benefits customarily associated with the
sponsorship of a Daytona Prototype Series racing team and consistent with the
benefits provided to the Sponsor in 2005 and 2006 (individually, a “Benefit,”
and collectively, the “Benefits”), including but not limited to the following:

(i)            displaying prominent identification of the Sponsor’s name and/or
logo in signage on the race car and racing suits and, where appropriate, on
other team equipment (subject to approval by the Sponsor);

(ii)           making available for the use of the Sponsor (x) the personalities
associated with the Racing Team, (y) the Racing Team’s home base facilities in
Texas, and (z) those facilities designated or assigned for the use of the Racing
Team at each race and race location at which the Racing Team actually
participates in the race, all for appropriate public relations and other
promotional and marketing purposes. As it concerns (y) and (z) above, access
shall be subject to appropriate security and safety restrictions designated by
the applicable racing location and the Racing Team; and


--------------------------------------------------------------------------------


(iii) making available for the use of the Sponsor (a) a non-racing look-alike of
the GAINSCO 99 race car used by the Racing Team (a “Show Car”) and (b) if
provided to Stallings Racing by the Pontiac Division of General Motors
Corporation, a truck for use by the Sponsor in transporting the Show Car to
events selected by the Sponsor. The Sponsor acknowledges that it will be
required to incur certain expenses for mechanical and cosmetic enhancements to
the Show Car (such expenses not to exceed $25,000) to make the Show Car suitable
for use as contemplated by the Sponsor. Subject to the Sponsor’s first right to
use the Show Car, it will also be made available to Stallings Racing when such
use does not interfere with the Sponsor’s use of the Show Car.

3.             Sponsorship Fee.  The Sponsor shall pay to Stallings Racing a
sponsorship fee in the amount of $1,500,000.00 for the term of this Agreement,
payable in 12 equal monthly installments of $125,000 on or before the first day
of each month commencing January 1, 2007 and continuing until the final
installment is paid on or before December 1, 2007 (unless this Agreement is
sooner terminated pursuant to Section 12 hereof, in which case the obligation to
make any future payments shall terminate).

4.             Compliance with Applicable Rules and Regulations.  Provision of
the Benefits pursuant to this Agreement is subject to rules and requirements of
each organization and venue hosting a racing event in which the Racing Team
competes during the term hereof, and the Sponsor agrees to submit to Stallings
Racing all advertising and other promotional material in sufficient time to
enable Stallings Racing to assure compliance with such rules and requirements.
If as a result of such rules and requirements Stallings Racing is unable to
provide a Benefit in the form requested by the Sponsor, Stallings Racing shall
be permitted to provide a substitute promotion or advertisement in compliance
with such requirements.

5.             Sponsor’s Maximum Obligation; Indemnification.  Stallings Racing
represents to the Sponsor that the Sponsor’s aggregate obligation hereunder will
not exceed the amount of the sponsorship fee set forth in Section 3 hereof (or
such lesser amount as is payable by the Sponsor in the event that this Agreement
is terminated pursuant to Section 12 hereof), plus, if applicable, collection
costs that may be reasonably incurred by Stallings Racing in a legal proceeding
to collect all or any part thereof (the “Maximum Obligation”). Stallings Racing
agrees to indemnify the Sponsor and its officers, directors, agents and
employees and to hold them harmless from any loss, claim, cost, damage or
liability in excess of the Maximum Obligation which (i) the Sponsor shall incur
as a result of this Agreement, or (ii) arises from any failure by Stallings
Racing to perform any of its obligations hereunder.

6.             Retention of Rights.  The only rights granted to the Sponsor
hereunder are the right to receive the Benefits, and Stallings Racing hereby
retains all other rights with respect to the Racing Team, including but not
limited to logos, symbols, names and other marks and intellectual property of
the Racing Team, and any proceeds derived by the

2


--------------------------------------------------------------------------------




Racing Team. The Sponsor hereby retains and does not grant any rights to
Stallings Racing to use any of its logos, symbols, names or other marks or
intellectual property, except for use as described in Section 2 hereof. In the
event that this Agreement is terminated or if the sponsorship terminates at the
end of the term provided for herein, each of the parties shall retain the rights
to use its logos, symbols, names or other marks or intellectual property
including, in the case of the Sponsor, the right to use the names and marks
“GAINSCO 99”, “the GAINSCO 99 Car”, or similar phrases or derivations thereof.

7.             Relationship to Other Sponsors.  The Sponsor acknowledges that
Stallings Racing has arranged and may arrange in the future for other sponsors
for the Racing Team. Stallings Racing agrees that, during the term of this
Agreement, no other sponsor shall receive any benefit of greater value
(including either an equivalent or a more prominent use of another sponsor’s
name, logo or other identifying information) than the Benefits provided to the
Sponsor hereunder.

8.             Remedies.  If either party breaches any provision of this
Agreement, the other party shall be entitled to seek monetary damages and, if
appropriate, equitable relief to require the performance of the obligations
hereunder.

9.             Assignment.  Neither party shall assign any of its rights or
obligations hereunder without the prior written consent of the other party.

10.           Entire Agreement; Amendment and Waiver; Confidentiality.  This
Agreement constitutes the entire agreement between Stallings Racing and the
Sponsor with respect to the subject matter hereof and supercedes all prior
agreements and understandings. Any amendment of this Agreement must be by a
written instrument signed by both parties, and any waiver of any provision
hereof must be in writing, signed by the party agreeing to such waiver. Each of
the parties hereto agrees to hold in confidence the terms hereof and, unless
otherwise required by law, neither party shall release, disclose or publish any
of the terms hereof without the prior written consent of the other party.

11.           Notices.  All notices and communications to be made with respect
to this Agreement shall be in writing and shall be effective only when delivered
by (i) hand, (ii) prepaid certified United States mail, return receipt
requested, or (iii) overnight delivery service providing proof of delivery,
addressed as follows:

If to Stallings Racing:

 

Robert W. Stallings

Bob Stallings Racing

4 Windsor Ridge

Frisco, Texas 75034

3


--------------------------------------------------------------------------------




 

if to the Sponsor:

 

GAINSCO,  Inc.

Attention: Glenn W. Anderson, President

3333 Lee Parkway, Suite 1200

Dallas, Texas 75219

 

Either party may change the name or address for notice by providing a written
notice of such change in accordance with this Section of the Agreement.

12.           Termination by the Sponsor.  Notwithstanding the provisions of
Section 1 hereof, the Sponsor shall have the right at any time prior to December
31, 2007 to terminate this Agreement by giving written notice of such
termination to Stallings Racing. In the event of such a termination, (i) the
Sponsor shall have no further obligation to make payments toward the sponsorship
fee contemplated in Section 3 hereof, (ii) Stallings Racing shall have no
further obligation to provide any Benefits hereunder, and (iii) the remaining
provisions of this Agreement shall remain in full force and effect.

13.           Miscellaneous.  (a)  This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original, but both of which
shall constitute a single agreement.

(b)  The headings and sections of this Agreement are for convenience only and
shall not affect the interpretation of any provision hereof.

(c)  This Agreement shall be governed and construed in accordance with the
internal laws of the State of Texas, without giving effect to principles of
conflict of laws.

This Agreement is executed as of the date first above written.

STALLINGS CAPITAL GROUP

 

GAINSCO, INC.

CONSULTANTS, LTD.

 

 

dba Bob Stallings Racing

 

 

 

 

 

By: Stallings Capital Group, Inc.

 

 

General Partner

 

 

 

 

 

/s/ Robert W. Stallings

 

/s/ Glenn W. Anderson

Robert W. Stallings

 

Glenn W. Anderson

President

 

President

 

4


--------------------------------------------------------------------------------